Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
 
Status of Claims
              Claims 1-21 are pending.
              Claims 1-21 have been examined.
	Claims 1 and 11 have been amended in the response filed 4/18/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over by  Miller et al. WO 2017161157 (hereinafter “Miller”).

                Claim 1:
                Miller teaches:
                A method comprising: (a) selecting a fracturing fluid, p. 21, l. 26 teaches injecting oxidizing agents with fracturing fluids,
                wherein (i) the fracturing fluid was made by adding a content of sulfate acid or persulfate compound material to an aqueous solution, [0009] teaches adding ammonium persulfate to the fracturing fluid; p. 10, l. 17 teaches “their acids” referring to the peroxymonosulfates, which would read on a sulfate acid;
                (ii) the sulfate acid or persulfate compound material is selected from a group consisting of (A) sulfate acids, (B) persulfate compounds, and p. 10, l. 17 teaches “their acids” referring to the peroxymonosulfates, which would read on a sulfate acid; 
                (C) combinations thereof, and 
                (iii) the content of the sulfate acid or persulfate compound material that was added to the aqueous solution is at least 1 wt. % of the fracturing fluid, p. 11 teaches .1-5 wt%;
                (b) selecting a well in a shale reservoir formation, wherein the well has a wellbore that is in operative fluid communication with the shale reservoir formation; p. 22, l. 7, teaches injecting into a shale formation;
                (c) pumping the fracturing fluid [under pressure] down the wellbore of the well to hydraulically fracture the shale reservoir formation; teaches injecting into a shale formation; p. 2, l. 13 teaches injecting during fracturing operation; 
	wherein, during the step of pumping the fracturing fluid, the fracturing fluid being pumped has the concentration of at least 1 wt. % of the sulfate acid or persulfate compound material in the fracturing fluid,  Miller teaches throughout: “the injecting as set out generally above can be carried out by injecting the energizing fluid prior to or simultaneously with a fracturing fluid, regardless of whether fracturing occurs. Thus, the injecting step can be carried out by injecting the energizing fluid prior to or simultaneously with a fracturing fluid during fracturing, refracturing or defracturing. The injecting step also may be 5carried out by injecting the energizing fluid after injecting a fracturing fluid”. The step of injecting simultaneously with a fracturing fluid means that the energizing fluid is a fracturing fluid; the weight percent would not change;  
                (d) discontinuing the pumping of the fracturing fluid; and (e) producing hydrocarbons from the shale reservoir formation through the wellbore, p. 1, l. 31 teaches extracting oil.
                Miller does not specifically state that the fluid is to be injected under pressure. However, the disclosure of a “fracturing operation” which most typically done under pressure would render this obvious to one having ordinary skill in the art a the time of Applicant’s effective filing date since fracturing operations are almost done under pressure.

                
                Claim 2. 
                Miller teaches:
                wherein (a) the method further comprises forming gypsum crystals in the shale reservoir formation by a reaction of the sulfate acid or persulfate compound material and carbonate materials in the shale reservoir formation, there are no positive method steps recited, this step would happen naturally;
                and (b) the formation of the gypsum crystals results in a network of microfractures in the shale reservoir.  there are no positive method steps recited, this step would happen naturally.
                
                Claim 3. 
                Miller does not specifically teach:
                wherein the content of the sulfate acid or persulfate compound material that was added to the aqueous solution is at least 10 wt. % of the fracturing fluid.
                Miller teaches adding 5% by weight of solution.
                It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Miller and increase the amount to 10 percent since the disclosure of 5 wt percent would motivate one of ordinary skill to try an increased amount.

                Claim 4. 
                Miller does not specifically teach:
                wherein the content of the sulfate acid or persulfate compound material that was added to the aqueous solution is at most 30 wt. % of the fracturing fluid.
                Miller teaches adding 5% by weight of solution.
                It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Miller and increase the amount to 10 percent since the disclosure of 5 wt percent would motivate one of ordinary skill to try an increased amount.

                Claim 5. 
                Miller teaches:
                wherein the sulfate acid or persulfate compound material is selected from a group consisting of ammonium persulfate, sulfuric acid, sodium sulfate, potassium sulfate, peroxodisulfuric acid, sodium persulfate, potassium persulfate, and combinations thereof; 
                p. 10, l. 17 teaches peroxydisulfate ([S2O8]2') ion, or their acids, which would read on peroxodisulfuric acid.

                Claim 6. 
                Miller does not specifically teach:
                wherein the sulfate acid or persulfate compound material comprises ammonium persulfate.  Miller teaches peroxomonosulfate as an oxidizer compound. The Examiner takes official notice that Applicant’s claimed ammonium persulfate is a well known oxidizer compound. Miller also teaches it is possible to use other oxidizers, including peroxides, see p. 10, l. 31 to p. 11, l. 1. 
                The Examiner finds that the level of skill in the art is very high, someone with a PhD in chemistry, and 10 years experience.
                It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Miller and use ammonium persulfate as the oxidizer because Miller teaches the use of very similar compounds i.e. peroxomonosulfates, other oxidizers should be used including peroxides. 

                Claim 7. 
                Miller teaches:
                wherein the shale reservoir formation comprises at most 30 wt. % of carbonate minerals.
                The would be a typical shale reservoir formation.

                Claim 8. 
                Miller teaches:
                wherein the gypsum crystals prevent the microfractures from closing under normal stress after the step of discontinuing the pumping of the fracturing fluid.  This would happen naturally. 

                Claim 9. 
                Miller teaches:
                wherein the formation of the gypsum crystals in the shale reservoir formation provides a crystallization pressure that is at least 30 MPa. This would happen naturally.   

                Claim 10. 
                Miller teaches:
                wherein (a) permeability of the shale reservoir formation near the formation is increased by the hydraulic fracturing process; and (b) the production of hydrocarbons from the shale reservoir formation through the wellbore is increased by the hydraulic fracturing process. This would happen naturally.
                
                Claim 11. 
                Miller teaches:
                A method comprising:
                (a) adding a sulfate acid or persulfate compound material into an aqueous solution to form fracturing fluid, p. 21, l. 26 teaches injecting oxidizing agents with fracturing fluids, [0009] teaches adding ammonium persulfate to the fracturing fluid; p. 10, l. 17 teaches “their acids” referring to the peroxymonosulfates, which would read on a sulfate acid; wherein
                (i) the sulfate acid or persulfate compound material is selected from a group consisting of (A) sulfate acids, (B) persulfate compounds, and (C) combinations thereof; [0009] teaches adding ammonium persulfate to the fracturing fluid; p. 10, l. 17 teaches “their acids” referring to the peroxymonosulfates, which would read on a sulfate acid; and
(ii) content of the sulfate acid or persulfate compound material added in the aqueous solution is at least 1 wt. % of the fracturing fluid, p. 11 teaches .1-5wt%;
                (b) injecting the fracturing fluid into a shale reservoir formation having a content of carbonate mineral of at most 30 wt. %;  teaches injecting into a shale formation; p. 2, l. 13 teaches injecting during fracturing operation; 
	wherein, during the step of pumping the fracturing fluid, the fracturing fluid being pumped has the concentration of at least 1 wt. % of the sulfate acid or persulfate compound material in the fracturing fluid,  Miller teaches throughout: “the injecting as set out generally above can be carried out by injecting the energizing fluid prior to or simultaneously with a fracturing fluid, regardless of whether fracturing occurs. Thus, the injecting step can be carried out by injecting the energizing fluid prior to or simultaneously with a fracturing fluid during fracturing, refracturing or defracturing. The injecting step also may be 5carried out by injecting the energizing fluid after injecting a fracturing fluid”. The step of injecting simultaneously with a fracturing fluid means that the energizing fluid is a fracturing fluid; the weight percent would not change;

                and (c) generating microfractures in the shale reservoir formation by a chemical reaction of carbonate components of the shale reservoir formation with the fracturing fluid, this would happen naturally, 
                wherein the chemical reaction comprises a precipitation reaction to form gypsum crystals in the shale reservoir formation, this would happen naturally.

                Claim 12. 
                Miller teaches:
                wherein the precipitation reaction to form gypsum crystals occurs because an insoluble calcium sulfate solid is formed during the reaction of the carbonate components of the shale reservoir formation with the fracturing fluid, this claim limitation is merely statement of the reaction that would happen naturally.

                Claim 13. 
                Miller does not specifically teach:
                wherein the content of the sulfate acid or persulfate compound material that was added to the aqueous solution is at least 10 wt. % of the fracturing fluid.
                Miller teaches adding 5% by weight of solution.
                It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Miller and increase the amount to 10 percent since the disclosure of 5 wt percent would motivate one of ordinary skill to try an increased amount.

                Claim 14. 
                Miller does not specifically teach:
                wherein the content of the sulfate acid or persulfate compound material that was added to the aqueous solution is at most 30 wt. % of the fracturing fluid.
                Miller teaches adding 5% by weight of solution.
                It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Miller and increase the amount to 10 percent since the disclosure of 5 wt percent would motivate one of ordinary skill to try an increased amount.

                Claim 15. 
                Miller teaches:
                wherein the sulfate acid or persulfate compound material is selected from a group consisting of ammonium persulfate, sulfuric acid, sodium sulfate, potassium sulfate, peroxodisulfuric acid, sodium persulfate, potassium persulfate, and combinations thereof; 
                p. 10, l. 17 teaches peroxydisulfate ([S2O8]2') ion, or their acids, which would read on peroxodisulfuric acid.

                Claim 16. 
                Miller does not specifically teach:
                wherein the sulfate acid or persulfate compound material comprises ammonium persulfate.  Miller teaches peroxomonosulfate as an oxidizer compound. The Examiner takes official notice that Applicant’s claimed ammonium persulfate is a well known oxidizer compound. Miller also teaches it is possible to use other oxidizers, including peroxides, see p. 10, l. 31 to p. 11, l. 1. 
                The Examiner finds that the level of skill in the art is very high, someone with a PhD in chemistry, and 10 years experience.
                It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Miller and use ammonium persulfate as the oxidizer because Miller teaches the use of very similar compounds i.e. peroxomonosulfates, other oxidizers should be used including peroxides.. 

                Claim 17. 
                Miller teaches:
                wherein the gypsum crystals prevent the microfractures from closing under normal stress after discontinuing the injection of the fracturing fluid, this would happen naturally.

                Claim 18. 
                Miller teaches:
                wherein the formation of the gypsum crystals in the shale reservoir formation provides a crystallization pressure that is at least 30 Mpa, this would happen naturally. 

                Claim 19.
                Miller teaches:
                wherein (a) permeability of the shale reservoir formation near the formation is increased by the injection of the fracturing fluid; and (b) the production of hydrocarbons from the shale reservoir formation through the wellbore is increased by the injection of the fracturing fluid. This would happen naturally.

                Claim 20. 
                Miller does not specifically state:
                wherein the fracturing fluid is injected at a pressure that hydraulically fractures the shale reservoir formation.
                Miller does not specifically state that the fluid is to be injected under pressure. However, the disclosure of a “fracturing operation” which most typically done under pressure would render this obvious to one having ordinary skill in the art a the time of Applicant’s effective filing date since fracturing operations are almost done under pressure.

                Claim 21. 
                Miller teaches:
                wherein the gypsum crystals prevent the hydraulic fractures of the shale reservoir formation from closing under normal stress after discontinuing the injection of the fracturing fluid. This would happen naturally.

	Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive.  
Applicant argues that the energizing fluids would be diluted by the fracturing fluid of Miller. There is no evidence to suggest this. Miller clearly teaches that his persulfate solution is to be injected in to a shale oil reservoir simultaneously with or including during fracturing. The latter would suggest dilution perhaps, but injecting simultaneously with would mean the solution is injected at the same time, which would be under pressure and make it a fracturing fluid.
Applicant argues that the “energizing fluids” in Miller are not the same as fracturing fluids in Miller. Applicant appears to be arguing that Miller does not teach “fracturing” with his fluids because allegedly they are labeled “energizing fluids”. The Examiner does not interpret Miller or the instant claims so narrowly. Miller clearly teaches “the energizing fluids can be injected into shale oil reservoirs or formations prior to, simultaneously with, or after injecting a fracturing fluid, including during fracturing, refracturing or defracturing.”. Call it energizing fluid if you want, but that is actually performing the duties of a fracking fluid so the method limitation is met. 
 
Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
1. US Patent 10,753,190 and US PG PUB 2020/0340342 fully anticipate Applicant’s claims, but are not prior art.
2. US PG PUB 2014/0000897 anticipates most of Applicant’s claims but does not teach the claimed amount. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /CHARLES R NOLD/ Primary Examiner, Art Unit 3674